Dismiss and Opinion Filed August 5, 2021




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-91-01905-CV

                 LOWELL CLEAVER, Appellant
                              V.
C & G PAINT & BODY SHOP, C. H. GERALD & KEN WILSON, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                     Trial Court Cause No. CC91-643-E

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      We reinstate this appeal. This case was abated in 1993 due to bankruptcy. See

TEX. R. APP. P. 8.2. The court has conducted an independent review of the federal

Public Access to Court Electronic Records (PACER) system; however, nothing on

that system indicates that a bankruptcy case is still pending.

      On May 7, 2021, we notified the parties by letter, requesting they inform the

court of the status of the bankruptcy and of this appeal. We cautioned that the failure

to respond would result in the appeal being dismissed for want of prosecution. See

id. 42.3(b), (c). To date, no party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss this case for want of prosecution and because no one has responded, we

dismiss the appeal. See id. 42.3(b), (c); see Cross v. Beutel, No. 05-91-01700-CV,

2021 WL 1851040, at *1 (Tex. App.—Dallas May 10, 2021, no pet.) (mem. op.).




911905f.p05                              /Cory L. Carlyle//
                                         CORY L. CARLYLE
                                         JUSTICE




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LOWELL CLEAVER, Appellant                    On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-91-01905-CV          V.               Trial Court Cause No. CC91-643-E.
                                             Opinion delivered by Justice Carlyle.
C & G PAINT & BODY SHOP, C.                  Justices Schenck and Reichek
H. GERALD & KEN WILSON,                      participating.
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 5th day of August, 2021.




                                       –3–